Title: From John Adams to Pierre Auguste Adet, 13 March 1797
From: Adams, John
To: Adet, Pierre Auguste



Sir—
Philadelphia March 13th 1797—

I have received the Letter you did me, the honour to write me this morning informing me, that you have important Things to communicate to me, and requesting an hour for an interview;—Tomorrow morning at ten OClock I shall be glad to receive you; meantime I have the honour to be with great consideration / your most Obedient and most humble / Servant
John Adams